Justice DURHAM,
concurring:
T 56 I concur with Chief Justice Durrant's excellent opinion, with one exception. Chief Justice Durrant's opinion places the burden on the defendant in seeking to withdraw a plea. See supra ¶ 23. For the reasons expressed in my concurring/dissenting opinion in State v. Ruiz, 2012 UT 29, 282 P.3d 998, 2012 WL 1564360, issued today, I believe that, once the defendant in this case made a prima facie showing that his plea was not entered knowingly and voluntarily, the burden should have shifted to the prosecution to demonstrate, by a preponderance of the evidence, that the plea was in fact knowing and voluntary. Even with the burden placed on the defendant, however, the majority opinion concludes that the defendant's plea was not knowingly and voluntarily entered. Thus my proposed procedural regime would not change the outcome in this case.